DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 05-13-2019 has been entered.
Claims 1-14 are pending.
Information Disclosure Statement
The information disclosure statement filed 07-26-2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because citation 1 has an erroneous document number.  Citation 1 has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claims 1, 6, and 14 are objected to because of the following informalities:
Claim 1, line 22, delete “realized”;
Claim 6, line 3, delete “realized”; and
Claim 14, line 4, change “a” to --the--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, lines 5-6, the phrase “a beyond-dead-center position is realized” is unclear with respect to which element and  which position is being referenced.
It is unclear if the “driven pinion” recited in claim 7, line 3, is referencing the “toothed disc (26)” previously recited in claim 1, line 25.
It is unclear if the “first toothed disc (26-1)” recited in claim 9, lines 3-4, is referencing the “toothed disc (26)” previously recited in claim 1, line 25.
It is unclear if the “second toothed disc (26-2)” recited in claim 9, lines 6-7, is referencing the “toothed disc (26)” previously recited in claim 1, line 25.
In claim 9, lines 10-12, the phrase “beyond-dead-center position referred…driven is realized” is unclear with respect to which element and which position is being referenced.
In claim 14, lines 3-4, “the fastened state” lacks antecedent basis.
In claim 14, line 6, “the lower part (32)” lacks antecedent basis.
In claim 14, lines 6-7, “the upper part (30)” lacks antecedent basis.
Allowable Subject Matter
Claims 1-4, 6, 8, and 10-13 are allowed.
Claims 5, 7, 9, and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677